Citation Nr: 0420041	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  98-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disorder.  

2.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1960 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and September 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.

The veteran testified before the undersigned at a Travel 
Board hearing concerning the first issue on appeal in May 
2001.  A transcript of that hearing is associated with the 
claims folder. 

This case was previously before the Board.  The veteran 
appealed the RO's December 1996 determination that there was 
no new and material evidence to reopen the claim for service 
connection for a cervical spine disorder.  In addition, the 
veteran appealed the RO's denial of service connection of the 
lumbosacral spine disorder.  In July 2001, the Board remanded 
the case for additional development.  In a September 2002 
rating decision on remand, the RO granted service connection 
for the lumbosacral spine disability and established a 10 
percent initial disability rating.  The veteran then 
perfected an appeal of the evaluation.  In a May 2003 
decision, the Board found no new and material evidence to 
reopen the claim for service connection for a cervical spine 
disorder.  It remanded the issue of entitlement to an 
increased initial evaluation for the lumbosacral spine 
disorder so that the RO could schedule the veteran for a 
Travel Board hearing.  The veteran appealed the decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  

Pursuant to a joint motion, by Order dated in May 2004, the 
Court vacated the portion of the Board decision that failed 
to reopen the claim for service connection for a cervical 
spine disorder and remanded the matter to the Board for 
consideration of the issues discussed in the joint motion.  
By letter dated in June 2004, the Board advised the veteran 
that he had additional time in which to supplement the 
evidence and argument before the Board.  The June 2004 
responses received from the veteran and his representative 
have been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As discussed in the joint motion to the Court, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), was enacted during the course of this 
appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003) (regulations promulgated to implement the statutory 
changes).  Among other things, the VCAA enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.    

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

As discussed in the joint motion, review of the claims folder 
fails to reveal notice from the RO to the veteran that 
complies with VCAA requirements.  Although the Board's May 
2003 decision cites to an October 2001 letter to the veteran 
as complying with the VCAA, the joint motion states that that 
letter does not adequately explain the evidence needed to 
substantiate the claim or which portion of evidence needed to 
substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
In this case, in October 2002 correspondence, the veteran 
provided the name and address of G. S., a person he stated 
was a witness to the in-service accident to which he 
attributes his cervical spine disorder.  The RO's October 
2002 letter to the veteran asks him to provide a statement 
from G. S.  The veteran's November 2002 statement relates 
that he asked G. S. to file his statement at the VA office in 
Virginia.  The joint motion to the Court found that VA failed 
in its duty to assist the veteran when it made no attempt to 
contact G. S. and no attempt to contact the RO in Roanoke, 
Virginia, to determine if G.S. had forwarded a statement to 
that office.  On remand, the RO should take the appropriate 
steps to remedy this matter.   

In addition, the joint motion to the Court stated that the 
June 2002 VA examination failed to comply with the 
instructions from the July 2001 Board remand.  Specifically, 
in pertinent part, the examiner was asked to offer an opinion 
as to the etiology of the veteran's neck disorder.  As part 
of the examination, the examiner reviewed an April 1999 
magnetic resonance imaging report (MRI) that showed disc 
herniation at C5-6 with central spur formation at C4-5.  The 
examiner's opinion failed to discuss the etiology of the disc 
herniation and spur formation, specifically whether the 
disorder was related to an in-service injury.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Therefore, on remand, the RO 
should act to secure the opinion requested in the July 2001 
Board remand.  

Finally, the Board observes that, with respect to the claim 
for an initial disability rating greater than 10 percent for 
degenerative disc disease at L5-S1, the May 2003 remand 
instructed the RO to schedule the veteran for a Travel Board 
hearing as requested.  The RO issued the veteran letters in 
May 2003 and June 2003 in which it informed him that his name 
had been added to the list of persons requesting a Travel 
Board hearing and that unless it heard otherwise from him, 
his name would remain on that list.  He would be notified of 
when and where to report for the hearing when a hearing date 
became available.  Although the case with respect to this 
issue has been returned to the Board, there is no indication 
that a Travel Board hearing has been held or that the veteran 
has withdrawn his hearing request.  Therefore, the issue is 
remanded again to comply with the veteran's hearing request, 
as well as with the Board's May 2003 remand.  Stegall, 11 
Vet. App. at 271.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to reopen the 
claim for service connection for a 
cervical spine disorder and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response. 

2.  The RO should contact the RO in 
Roanoke, Virginia, and attempt to 
determine whether G. S. submitted a 
statement on the veteran's behalf in or 
about November 2002.  If no statement can 
be located, the RO should attempt to 
contact G. S. at the address provided by 
the veteran in his October 2002 
statement.  The RO should explain that 
the veteran has identified him as a 
witness to an accident in or about the 
fall of 1962 in which the veteran alleges 
that he suffered a cervical spine injury.  
The RO should ask G. S. to provide a 
statement describing anything he recalls 
about this accident or the veteran's 
injuries and treatment, if he has direct 
knowledge of such information.  

3.  The RO should attempt to have the 
examiner who performed the June 2002 VA 
examination review the examination report 
and all associated medical evidence in 
the claims folder, to include service 
medical records, and offer an opinion as 
to whether it is at least as likely as 
not that the veteran's cervical spine 
disorder is related to service, i.e., 
related to the in-service injury 
described by the veteran.  The term "as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete explanation for any 
opinion provided.  If the physician 
cannot provide the requested opinion, the 
report should so state.  

If the examiner from the June 2002 VA 
examination is no longer available, the 
RO should arrange to forward the claims 
folder to an appropriate physician for 
the requested record review and opinion.  
If deemed necessary or helpful by the 
physician in question, the RO should 
arrange for the veteran to undergo 
another physical examination for purposes 
of securing the requested opinion.     

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a cervical spine disorder.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

5.  The RO should schedule the veteran 
for a Travel Board hearing at the RO on 
the issue of entitlement to an initial 
disability rating greater than 10 percent 
for degenerative disc disease at L5-S1.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


